By the Court, Jewett, J.
It is well settled that, prima facie, a common carrier is bound not only safely to convey, but safely to deliver a parcel which he has undertaken to carry, at the place to which it is directed, to the consignee personally. (Gibson v. Culver, 17 Wend. 305, and the cases there cited.) Personal delivery, however, is sometimes dispensed with, in the case of carriers by ships and boats. Notice given to the consignee of the arrival and place of deposit, comes in lieu of personal delivery. (2 Kent’s Comm. 605, 3d ed.) So when goods are safely conveyed- to the place of destination, and the consignee is dead, absent, or refuses to receive, or is not known and cannot after due efforts are made be found, the carrier may discharge himself from further responsibility, by placing the goods in store with some responsible third person in that business, at the place of delivery, for'-and on account of the owner.
*48When so delivered, the storehouse keeper becomes the bailee and agent of the owner in respect to such goods. In this case, the wharf was the place of delivery, and H. S. Field, the person to whom, from the directions of the plaintiff, the goods were to be delivered. Field was unknown to the carrier. He did not call at the place of delivery for the goods. The consignor had omitted to inform the defendant of the particular residence of Field, or of his occupation or place of business. He was a mere clerk, having no place. of business, ■ his name not in the city directory, and was not discovered by the carrier although reasonable efforts were made to find him. The consignor had ■ misinformed Field as to the line by which the goods had been sent, and the person to whose care they were directed to be delivered ; by reason of which Field did not receive'the goods. The defendant put the goods in store with a responsible third person, for and on account of the owner, according to the usage of the trade at that place under such circumstances. Then the goods are lost, through the insolvency of the storehouse keeper, occurring several months after the delivery. I think the risk of the carrier, from the facts in the case, ceased on the delivery of the goods in store, and that the plaintiff failed in his action.
The judgment of the superior court must therefore be affirmed.